

116 HR 6769 IH: Supporting At-risk Veterans in an Emergency Act
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6769IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide food to veterans under the grant and per diem grant programs of the Department of Veterans Affairs during certain public health emergencies.1.Short titleThis Act may be cited as the Supporting At-risk Veterans in an Emergency Act or the SAVE Act.2.General support(a)Use of fundsDuring a covered public health emergency, the Secretary of Veterans Affairs may use amounts appropriated or otherwise made available to the Department of Veterans Affairs to carry out sections 2011, 2012, and 2061 of title 38, United States Code, to provide food to homeless veterans.(b)Use of per diem paymentsDuring a covered public health emergency, a recipient of a grant or an eligible entity under the grant and per diem program of the Department (in this subsection referred to as the program) may use per diem payments under sections 2012 and 2061 of title 38, United States Code, to provide food and basic supplies for—(1)homeless veterans in the program; and(2)formerly homeless veterans in the community who experienced homelessness during the one-year period ending on the date of the enactment of this Act.(c)covered public health emergency definedIn this section, the term covered public health emergency means—(1)a public health emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or(2)an emergency with respect to COVID–19 declared by a Federal, State, or local authority.